Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 1 is objected to as including the following informalities:
“each of the at least three iron core coils is configured of each of iron cores and each of coils mounted on the iron cores”
It is unclear what is meant by “is configured of each of iron cores.”  It is also unclear what is meant by “each of iron cores” since “iron cores” has no antecedent basis in the claim.  Appropriate correction is required.  For the purposes of substantive examination under 102 and 103, “each of the at least three iron core coils is configured of each of iron cores and each of coils mounted on the iron cores” will be interpreted as “each of the at least three iron core coils is mounted on one of at least three iron cores, and each iron core coil includes a coil.”
Claim 1 is further objected to as including the following informalities:
“each of the gaps allowed to be magnetically connected” and “via the gaps allowed to be magnetically connected”
It is unclear what is meant by the above recitations.  They appear intended to recite that empty space may be magnetically connected.  Appropriate correction is required.  For the purposes of substantive examination under 102 and 103, “the gaps allowed to be magnetically connected” will be interpreted as “the cores are magnetically connected across the gaps.”
Claim 1 is further objected to as including the following informalities:
“is further provided” (at the end of the claim).
The above recitation appears cumulative to the previous recitation in the claim of “a temperature detector provided ….”  Appropriate correction is required.
Claims 2-8 stand objected to as depending from an objected-to base claim and thereby inheriting the deficiencies thereof.
Applicant should review the above claims, as well as all other claims, to ensure that consistent limitations are used to differentiate between iron cores, iron core coils, and coils, as well as any other limitations.  Applicant should also review the claims in totality to ensure that antecedent basis is present for these and all other terms.  Appropriate corrections should be made where necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102 as being anticipated by US Pat App Pub 2015/0162119 (“Nakatsu”).
Claim 9 is rejected as anticipated by Nakatsu.  Claim 1 recites, and Nakatsu teaches:
A coil case (Nakatsu, Figs. 13, and 16A-C) comprising:
a coil housing portion (60a, 60b) in which a coil (13)
configured by winding a flat wire at least once (11a, 11b) is to be housed; and
a temperature detector housing portion (Fig. 16B, 2e) in which a temperature detector (3) configured to detect a temperature of the coil is to be housed (see 3 relative to 2e), wherein
the temperature detector housing portion is configured such that the temperature detector comes into surface contact with a wide face of the flat wire constituting the coil housed in the coil housing portion (Fig., 14B, see 3 relative to 11a, para. 126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat App Pub 2018/0366268 (“Yoshida”) in view of Nakatsu.
Claim 1 is rejected as obvious over Yoshida in view of Nakatsu.  Claim 1 recites, and Yoshida teaches:
A reactor (Yoshida, Fig. 1A) comprising:
an outer peripheral iron core (20); and
at least three iron core coils (31, 32, 33) configured to be in contact with or connected to (interpreted to read on a direct or indirect connection) an inner surface of the outer peripheral iron core (see 31, 32, 33 relative to 20, 41, 42, 43), wherein
each of the at least three iron core coils is configured of each of iron cores and each of coils mounted on the iron cores (interpreted as “each of the at least three iron core coils is mounted on iron cores”; see 31, 32, 33, relative to 41, 42, 43), and each of the coils is configured of a flat wire (see shape of coil ends on coils 51, 52, 53; i.e., rectangles (i.e., flat wire) at opposite corners of coils) that is wound at least once (see width of coil ends 51, 52, 53 relative to width of coil; multiple windings are implicitly present);
a radial inner end portion of each of the at least three iron cores converges toward a center of the outer peripheral iron core (O); and
each of gaps (101, 102, 103) allowed to be magnetically connected is formed between an iron core of the at least three iron cores and another iron core adjacent to the one iron core, and the radial inner end portions of the at least three iron cores are spaced apart from one another via the gaps allowed to be magnetically connected (para. 5), and
a temperature detector (S) provided to be in surface contact with a wide face of the flat wire constituting at least one coil of the at least three coils is further provided.
Therefore, Yoshida teaches all of claim 1 except that it does not explicitly teach that the temperature detector is:
provided to be in surface contact with a wide face of the flat wire constituting at least one coil of the at least three coils is further provided.
However, Nakatsu, in analogous art, teaches a temperature detector is:
provided to be in surface contact with a wide face of the flat wire constituting at least one coil of the at least three coils is further provided (interpreted as “provided to be in surface contact with a wide face of the flat wire constituting at least one coil of the at least three coils”; Nakatsu, Fig. 14B see 3 relative to 11a, para. 126).
A person having ordinary skill in the art (PHOSITA) would have been motivated before the effective filing date of the instant application to have replaced or supplemented the reactor-centered temperature detector placement of Yoshida with the direct coil temperature detector placement of Nakatsu in order to increase the accuracy of any estimated or determined temperature of the coil in Yoshida.  While Yoshida is capable of indirectly estimating a coil temperature, Nakatsu is capable of directly determining the coil temperature thereby “allowing more accurate detection of temperature inside the coil unit[.]” (Nakatsu, para 0131).
Claim 2 is rejected as obvious over Yoshida in view of Nakatsu.  Claim 2 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 1 (see above), further comprising at least three coil cases each having a coil housing portion configured to house each of the at least three coils, wherein
each of the at least three coil cases includes a temperature detector housing portion configured to house the temperature detector.
Yoshida does not explicitly teach:
further comprising at least three coil cases each having a coil housing portion configured to house each of the at least three coils, wherein
each of the at least three coil cases includes a temperature detector housing portion configured to house the temperature detector.
However, Nakatsu, in analogous art, teaches:
further comprising at least three coil cases (Nakatsu, Fig. 13, 60a and 60b, apply one coil case of Nakatsu to each of three coils in Yoshida) each having a coil housing portion (60a and 60b) configured to house each of the at least three coils (11a), wherein
each of the at least three coil cases includes a temperature detector housing portion (Figs. 16A-C; 2e) configured to house the temperature detector (3).
A PHOSITA would have been motivated before the effective filing date of the instant application to have added the coil cases of Nakatsu to each coil in the reactor of Yoshida in order to provide the temperature detector configuration of Nakatsu (as discussed with respect to claim 1) and thereby increase the accuracy of any estimated or determined temperature of each coil in Yoshida.
Claim 7 is rejected as obvious over Yoshida in view of Nakatsu.  Claim 7 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 1, wherein the number of the at least three iron core coils is a multiple of 3 (Yoshida, Fig. 1A).
Claim 8 is rejected as obvious over Yoshida in view of Nakatsu.  Claim 7 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 1, wherein the number of the at least three iron core coils is an even number of 4 or more (Yoshida, Fig. 4).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Nakatsu, and further in view of WO 2015-170570 (“Misaka”).
Claim 3 is rejected as obvious over Yoshida in view of Nakatsu, and further in view of Misaka.  Claim 3 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 2 (see above), wherein the coil housing portion includes a first snap engaging section configured to have the coil snap-engage with the coil housing portion.
Yoshida in view of Nakatsu does not explicitly teach:
wherein the coil housing portion includes a first snap engaging section configured to have the coil snap-engage with the coil housing portion.
However, Misaka, in analogous art, teaches:
wherein the coil housing portion includes a first snap engaging section configured to have the coil snap-engage with the coil housing portion (interpreted as “snap-engagement occurs to engage the coil with the coil housing portion”; Misaka, Figs. 5-7; “The mechanical engagement between the coil covers 4 and 4 and the end surface interposed members 5 and 5 is not limited to press-fitting the engagement protrusion 4p into the engagement hole 5h. For example, a snap-fit structure in which a hook-like holding portion is provided on the distal end side of the engaging protrusion 4p and the holding portion is fitted into the engaging hole 5h and hooked can be employed.”).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the snap-engagement of Misaka in the reactor of Yoshida/Nakatsu in order to make manufacturing easier by obviating the need for extra parts (adhesive, fasteners, etc.) to attach the coil with the coil housing portion.
Claim 4 is rejected as obvious over Yoshida in view of Nakatsu, and further in view of Misaka.  Claim 3 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 3 (see above), wherein the first snap engaging section includes a pressing portion configured to press the coil against the temperature detector.
Yoshida in view of Nakatsu does not explicitly teach:
wherein the first snap engaging section includes a pressing portion configured to press the coil against the temperature detector.
However, Misaka, in analogous art, teaches:
wherein the first snap engaging section includes a pressing portion configured to press the coil against the temperature detector (Misaka, “The mechanical engagement between the coil covers 4 and 4 and the end surface interposed members 5 and 5 is not limited to press-fitting the engagement protrusion 4p into the engagement hole 5h. For example, a snap-fit structure in which a hook-like holding portion is provided on the distal end side of the engaging protrusion 4p and the holding portion is fitted into the engaging hole 5h and hooked can be employed.”; i.e., when the snap-fitting engagement of the pieces of Misaka occurs, the snap-fitting would inherently compress the coil between members “5(3A)” and “5(3B)” (see especially Fig. 7), and consequently press the coil against the temperature detector of the afore-described Yoshida/Nakatsu combination).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the snap-engagement of Misaka in the reactor of Yoshida/Nakatsu in order to make manufacturing easier by obviating the need for extra parts to press the coil against the temperature detector.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Nakatsu, and further in view of US Pat Pub 2019/0057810 (“Shitama”).
Claim 5 is rejected as obvious over Yoshida in view of Nakatsu, and further in view of Shitama.  Claim 5 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 2 (see above), wherein the temperature detector housing portion includes a second snap engaging section configured to have the temperature detector snap-engage with the temperature detector housing portion.
Yoshida in view of Nakatsu does not explicitly teach:
wherein the temperature detector housing portion includes a second snap engaging section configured to have the temperature detector snap-engage with the temperature detector housing portion.
However, Shitama, in analogous art, teaches:
wherein the temperature detector housing portion (Shitama, Fig. 4, 6) includes a second snap engaging section (64e, 64s, 62s, 64f, 72) configured to have the temperature detector (52 and 8) snap-engage with the temperature detector housing portion (interpreted as “snap-engagement occurs to engage the temperature detector with the temperature detector housing portion”; 64e, 64s, 62s).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the snap-engagement of Shitama in the reactor of Yoshida/Nakatsu in order to make manufacturing easier by obviating the need for extra parts to attach the temperature detector with the coil housing portion, as well as make the temperature detector more easily replaceable.
Claim 6 is rejected as obvious over Yoshida in view of Nakatsu, and further in view of Shitama.  Claim 6 recites, and Yoshida in view of Nakatsu teaches:
The reactor of claim 5 (see above), wherein the second snap engaging section includes a protrusion configured to press the temperature detector against the coil.
Yoshida in view of Nakatsu does not explicitly teach:
wherein the second snap engaging section includes a protrusion configured to press the temperature detector against the coil.
However, Shitama, in analogous art, teaches:
wherein the second snap engaging section (64e, 64s, 62s, 64f, 72) includes a protrusion (64f and 72) configured to press the temperature detector (52 and 8) against the coil (2).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the protrusion of Shitama in the reactor of Yoshida/Nakatsu in order to press the temperature detector against the coil while also ensuring the temperature detector remained easily replaceable.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Masaka.
Claim 10 is rejected as obvious over Nakatsu in view of Masaka.  Claim 10 recites, and Nakatsu teaches:
The coil case of claim 9 (see above), wherein the coil housing portion includes a first snap engaging section configured to have the coil snap- engage with the coil housing portion.
Nakatsu does not explicitly teach:
wherein the coil housing portion includes a first snap engaging section configured to have the coil snap-engage with the coil housing portion.
However, Masaka, in analogous art, teaches:
wherein the coil housing portion includes a first snap engaging section configured to have the coil snap-engage with the coil housing portion (interpreted as “snap-engagement occurs to engage the coil with the coil housing portion”; Misaka, Figs. 5-7; “The mechanical engagement between the coil covers 4 and 4 and the end surface interposed members 5 and 5 is not limited to press-fitting the engagement protrusion 4p into the engagement hole 5h. For example, a snap-fit structure in which a hook-like holding portion is provided on the distal end side of the engaging protrusion 4p and the holding portion is fitted into the engaging hole 5h and hooked can be employed.”).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the snap-engagement of Misaka in the reactor of Nakatsu in order to make manufacturing easier by obviating the need for extra parts (adhesive, fasteners, etc.) to attach the coil with the coil housing portion.
Claim 11 is rejected as obvious over Nakatsu in view of Masaka.  Claim 11 recites, and Nakatsu in view of Masaka teaches:
The coil case of claim 10 (see above), wherein the first snap engaging section includes a pressing portion configured to press the coil against the temperature detector.
Nakatsu does not explicitly teach:
wherein the first snap engaging section includes a pressing portion configured to press the coil against the temperature detector.
However, Masaka, in analogous art, teaches:
wherein the first snap engaging section includes a pressing portion configured to press the coil against the temperature detector (Misaka, “The mechanical engagement between the coil covers 4 and 4 and the end surface interposed members 5 and 5 is not limited to press-fitting the engagement protrusion 4p into the engagement hole 5h. For example, a snap-fit structure in which a hook-like holding portion is provided on the distal end side of the engaging protrusion 4p and the holding portion is fitted into the engaging hole 5h and hooked can be employed.”; i.e., when the press-fitting engagement of the pieces of Misaka occurs, the press-fitting would inherently compress the coil between members 5(3A) and 5(3B) (see especially Fig. 7), and consequently press the coil against the temperature detector of the Nakatsu).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the snap-engagement of Misaka in the reactor of Nakatsu in order to make manufacturing easier by obviating the need for extra parts press the coil against the temperature detector.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Shitama.
Claim 12 is rejected as obvious over Nakatsu in view of Shitama.  Claim 12 recites, and Nakatsu teaches:
The coil case of claim 9 (see above), wherein the temperature detector housing portion includes a second snap engaging section configured to have the temperature detector snap-engage with the temperature detector housing portion.
Nakatsu does not explicitly teach:
wherein the temperature detector housing portion includes a second snap engaging section configured to have the temperature detector snap-engage with the temperature detector housing portion.
However, Shitama, in analogous art, teaches:
wherein the temperature detector housing portion (Shitama, Fig. 4, 6) includes a second snap engaging section (64e, 64s, 62s, 64f, 72) configured to have the temperature detector (52 and 8) snap-engage with the temperature detector housing portion (interpreted as “snap-engagement occurs to engage the temperature detector with the temperature detector housing portion”; 64e, 64s, 62s).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the snap-engagement of Shitama in the reactor of Nakatsu in order to make manufacturing easier by obviating the need for extra parts to attach the temperature detector with the coil housing portion, as well as make the temperature detector more easily replaceable.
Claim 13 is rejected as obvious over Nakatsu in view of Shitama.  Claim 13 recites, and Nakatsu teaches:
The coil case of claim 12 (see above), wherein the second snap engaging section includes a protrusion configured to press the temperature detector against the coil.
Yoshida in view of Nakatsu does not explicitly teach:
wherein the second snap engaging section includes a protrusion configured to press the temperature detector against the coil.
However, Shitama, in analogous art, teaches:
wherein the second snap engaging section (64e, 64s, 62s, 64f, 72) includes a protrusion (64f and 72) configured to press the temperature detector (52 and 8) against the coil (2).
A PHOSITA would have been motivated before the effective filing date of the instant application to have employed the protrusion of Shitama in the reactor of Nakatsu in order to make press the temperature detector against the coil while also ensuring the temperature detector remained easily replaceable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: US2017/0184457 (Maeno), US2016/0129520 (Schwartz), and DE102018113899 (Shiromizu).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is 571-272-9089. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached at 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.S./Examiner, Art Unit 2837



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837